Name: 87/274/EEC: Commission Decision of 13 May 1987 amending for the second time Commission Decision 85/472/EEC on health protection measures in respect of Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  Africa;  trade
 Date Published: 1987-05-22

 Avis juridique important|31987D027487/274/EEC: Commission Decision of 13 May 1987 amending for the second time Commission Decision 85/472/EEC on health protection measures in respect of Zimbabwe Official Journal L 133 , 22/05/1987 P. 0043*****COMMISSION DECISION of 13 May 1987 amending for the second time Commission Decision 85/472/EEC on health protection measures in respect of Zimbabwe (87/274/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/134/EEC (2), and in particular Article 15 thereof, Whereas the Member States, in accordance with Commission Decision 85/472/EEC (3), as amended by Decision 86/564/EEC (4), have the option of authorizing imports into their territory, under certain conditions and from certain regions, of fresh meat from Zimbabwe, taking into account, in particular, the existing health situation in that country and the measures taken by that country's authorities to combat foot-and-mouth disease and to avoid its spreading into other, unaffected regions; Whereas outbreaks of exotic foot-and-mouth disease have occurred in certain southern areas of Zimbabwe; whereas, however, other parts of the country have remained free of the disease; Whereas the districts of KweKwe, Chilimanzi, Selukwe and Gwelo in the Midlands Province should revert to being prohibited regions in accordance with Article 14 (2) of Directive 72/462/EEC; whereas as a consequence the animal health certificate should be modified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 85/472/EEC is amended as follows: 1. In Article 1 the second indent is replaced by the following: '- the District of Charter in the Province of Midlands.' 2. In the Annex part IV, 1 (a), first indent, the second sub-indent is replaced by the following: '- the District of Charter in the Province of Midlands.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 May 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 51, 20. 2. 1987, p. 55. (3) OJ No L 278, 18. 10. 1985, p. 31. (4) OJ No L 331, 25. 11. 1986, p. 15.